EXHIBIT 10.3


HSBC Loan #: 11-4004213



ENVIRONMENTAL INDEMNITY AGREEMENT
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) made as of the 1st day
of July, 2015, by 1334 YORK, LLC, a Delaware limited liability company, having a
principal place of business at 1334 York Avenue, New York, New York 10021
(“Borrower”), and SOTHEBY’S, a Delaware corporation, having a principal place of
business at 1334 York Avenue, New York, New York 10021 (“Principal”; and
together with Borrower, “Indemnitor”), in favor of HSBC BANK USA, NATIONAL
ASSOCIATION, a bank organized under the laws of the United States of America,
having an address at 452 Fifth Avenue, New York, New York 10018 (“HSBC”), as
agent (HSBC in such capacity, together with its successors and assigns in such
capacity, “Agent”) for the Ratable benefit of HSBC, in its individual capacity
as a lender, and any other co-lenders that may exist from time to time
(collectively, with HSBC in its individual capacity as a lender, “Lenders”, and
together with Agent, “Indemnitee”) and other Indemnified Parties (defined
herein).
W I T N E S S E T H:
WHEREAS, Lenders are prepared to make and Agent is prepared to administer a loan
to Borrower in the principal amount of the Loan Amount (the “Loan”) pursuant to
that certain Loan Agreement, dated as of the date hereof, by and among Borrower
and Indemnitee (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”). Capitalized terms
not defined herein shall have the respective meanings set forth in the Loan
Agreement; and
WHEREAS, Lenders require as a condition to the making of the Loan that
Indemnitor shall have executed and delivered this Assignment as security for
Borrower’s obligations under the Loan Documents.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
the Indemnified Parties as follows:
1.Representations And Warranties.
Except as otherwise disclosed in that certain Phase I environmental report (or
Phase II environmental report, if required) in respect of the Property delivered
to Agent in connection with the Loan (referred to below as the “Environmental
Report”), a copy of which has been provided to Indemnitor, to Indemnitor’s
knowledge, (a) there are no Hazardous Substances (as defined herein) or
underground storage tanks in, on, or under the Property, except those that are
both (i) in compliance in all material respects with all Environmental Laws (as
defined herein) and with permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing pursuant to the Environmental Report;
(b) there are no past, present or threatened Releases (as defined herein) of
Hazardous Substances in violation of Environmental Laws in, on, under or from
the Property which have not been fully remediated in accordance with
Environmental Law; (c) there is no material threat of any imminent Release of
Hazardous Substances migrating to the Property; (d) there is no past or present
material non-compliance with Environmental Laws, or with permits issued pursuant

USActive 32930864.10

--------------------------------------------------------------------------------



thereto, in connection with the Property which has not been fully remediated in
accordance with Environmental Law; (e) Indemnitor does not know of, and has not
received, any written notice or other communication from any Person (including,
but not limited to, a Governmental Authority) relating to Hazardous Substances
with respect to the Property in violation of Environmental Laws or Remediation
(as defined herein) thereof, or possible liability of any Person pursuant to any
Environmental Law or other environmental conditions in connection with the
Property in violation of Environmental Laws, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing;
and (f) Indemnitor has truthfully and fully provided to Agent, in writing, any
and all information in Indemnitor’s possession relating to conditions in, on,
under or from the Property that is known to Indemnitor and that is in material
violation of Environmental Law.
2.    Covenants.
Indemnitor covenants and agrees that: (a) all uses and operations on or of the
Property, whether by Indemnitor or any other Person, shall be in compliance with
all Environmental Laws and permits issued pursuant thereto in all material
respects, provided that Indemnitor shall only be obligated to use commercially
reasonable efforts to cause tenants and other occupants of the Property to
comply with the foregoing; (b) there shall be no Releases of Hazardous
Substances in, on, under or from the Property in concentrations or quantities
that require Remediation under Environmental Law;; (c) there shall be no
Hazardous Substances in, on, or under the Property, except those that are both
(i) in compliance with all Environmental Laws and with permits issued pursuant
thereto and (ii) fully disclosed to Indemnitee in writing; (d) Indemnitor shall
keep the Property free and clear of all Liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of
Indemnitor or any other Person (the “Environmental Liens”); (e) Indemnitor
shall, at its sole cost and expense, fully and expeditiously cooperate in all
activities pursuant to Section 3 of this Agreement, including, but not limited
to, providing all relevant information and making knowledgeable Persons
available for interviews; (f) Indemnitor shall, at its sole cost and expense,
perform any environmental site assessment or other investigation of
environmental conditions in connection with the Property, pursuant to any
reasonable written request of Agent provided Agent has a good faith reason to
believe that the Property violates Environmental Law (including, but not limited
to, sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), and share with
Agent the reports and other results thereof, and Indemnitee and the other
Indemnified Parties shall be entitled to rely on such reports and other results
thereof; (g) Indemnitor shall, at its sole cost and expense, comply with all
reasonable written requests of Agent to (i) effectuate Remediation of, or obtain
a “no further action” letter with respect to, any condition (including, but not
limited to, a Release of a Hazardous Substance) in, on, under or from the
Property; (ii) comply with any Environmental Law with respect to the Property;
(iii) comply with any directive from any Governmental Authority with respect to
the Property; and (iv) take any other reasonable action necessary or appropriate
to comply with Environmental Law ; (h) Indemnitor shall not do and shall use
commercially reasonable efforts not to allow any Tenant or other user of the
Property to do any act contrary to Environmental Laws that materially increases
the dangers to human health or the environment, poses an unreasonable risk of
harm to any Person, or violates any covenant, condition, agreement or easement
applicable to the Property; and (i) Indemnitor shall immediately

USActive 32930864.10    -2-

--------------------------------------------------------------------------------



notify Indemnitee in writing to the extent Indemnitor has actual knowledge of
(i) any presence or Releases or threatened Releases of Hazardous Substances in,
on, under, from or migrating towards the Property in violation of Environmental
Law; (ii) any material non-compliance with any Environmental Laws related in any
way to the Property; (iii) any actual or potential Environmental Lien; (iv) any
required or proposed Remediation of environmental conditions relating to the
Property; and (v) any written or oral notice or other communication of which
Indemnitor becomes aware from, a Governmental Authority  relating in any way to
Hazardous Substances with respect to the Property in violation of Environmental
Law or Remediation thereof, possible liability of any Person pursuant to any
Environmental Law or other environmental conditions in violation of
Environmental Law in connection with the Property, or any actual administrative
or judicial proceedings in connection with Hazardous Substances related to the
Property.
3.    Indemnified Rights/Cooperation and Access.
In the event the Indemnified Parties have reason to believe that an
environmental hazard exists on the Property that does not, in the reasonable
discretion of the Indemnified Parties, endanger any Tenants or other occupants
of the Property or their guests or the general public, upon reasonable notice
from Agent, Indemnitor shall, at Indemnitor’s expense, promptly cause an
engineer or consultant satisfactory to Agent to conduct any environmental
assessment or audit (the scope of which shall be determined in the sole and
absolute discretion of Agent) and take any samples of soil, groundwater or other
water, air, or building materials or any other invasive testing reasonably
requested by Agent and promptly deliver the results of any such assessment,
audit, sampling or other testing; provided, however, if such results are not
delivered to Agent within a reasonable period or if Agent has a good faith
reason to believe that an environmental hazard exists on the Property that, in
the reasonable judgment of Agent, endangers any Tenant or other occupant of the
Property or their guests or the general public, upon reasonable notice to
Indemnitor, Agent and any other Person designated by Agent, including, but not
limited to, any receiver, any representative of a Governmental Authority , and
any environmental consultant, shall have the right, but not the obligation, to
enter upon the Property (subject to the rights of any tenant or other occupant
of the Property) at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including, but not limited
to, conducting any environmental assessment or audit (the scope of which shall
be determined in the reasonable and absolute discretion of Agent) and taking
samples of soil, groundwater or other water, air, or building materials, and
reasonably conducting other invasive testing. Indemnitor shall reasonably
cooperate with and provide Agent and any such Person designated by Agent with
access to the Property for such purposes, subject to the rights of any tenant or
other occupant of the Property.
4.    Indemnification.
Indemnitor covenants and agrees, at its sole cost and expense, to protect,
defend, indemnify, release and hold Indemnified Parties harmless from and
against any and all Losses (defined below) imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) any presence
of any Hazardous Substances in, on, above, or under the Property; (b) any past,
present or threatened Release of Hazardous Substances in, on, above, under or
from the Property in violation

USActive 32930864.10    -3-

--------------------------------------------------------------------------------



of Environmental Laws; (c) any activity in violation of Environmental Laws by
Indemnitor, any Person affiliated with Indemnitor, and any Tenant or other user
of the Property in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any Tenant or other user of the Property in connection with any
actual or proposed Remediation of any Hazardous Substances at any time located
in, under, on or above the Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including, but not
limited to, any removal, remedial or corrective action; (e) any past, present or
threatened non-compliance or violations of any Environmental Laws (or permits
issued pursuant to any Environmental Law) in connection with the Property or
operations thereon, including, but not limited to, any failure by Indemnitor,
any Person affiliated with Indemnitor, and any Tenant or other user of the
Property to comply with any order of any Governmental Authority in connection
with any Environmental Laws; (f) the imposition, recording or filing or the
threatened imposition, recording or filing of any Environmental Lien encumbering
the Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) [reserved]; (i) any acts of Indemnitor, any Person affiliated with
Indemnitor, and any Tenant or other user of the Property in violation of
Environmental Laws arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances at
any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of Indemnitor, any Person affiliated with any
Indemnitor, and any Tenant or other user of the Property other than in
accordance with Environmental Laws in accepting any Hazardous Substances for
transport to disposal or treatment facilities, incineration vessels or sites
from which there is a Release, or a threatened Release of any Hazardous
Substance which causes the incurrence of costs for Remediation; (k) any personal
injury, wrongful death, or property or other damage arising under any statutory
or common law or tort law theory, including, but not limited to, damages
assessed for private or public nuisance or for the conducting of an abnormally
dangerous activity in connection with Hazardous Substances on or near the
Property other than in accordance with Environmental Laws; and
(l) misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to this Agreement, the Loan Agreement or the Mortgage, in each case,
related to environmental matters.
5.    Duty to Defend and Attorneys and Other Fees and Expenses.
Upon written request by any Indemnified Party, Indemnitor shall defend same (if
requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys of a single firm and other professionals reasonably approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Party may,
in its sole and absolute discretion, engage its own attorneys and other
professionals to defend or assist it, and, at the option of the Indemnified
Party, its attorneys shall control the resolution of any claim or proceeding,
providing that no compromise or settlement shall be entered without Indemnitor’s
consent, which consent shall not be unreasonably withheld. Upon ten (10) days of
written demand, Indemnitor shall pay or, in the sole and absolute discretion of
the Indemnified Party, reimburse, the Indemnified Party for the payment of
reasonable, actual,

USActive 32930864.10    -4-

--------------------------------------------------------------------------------



out of pocket fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith
arising from the existence of Hazardous Substances on the Property.
6.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, in each case,
relating to Hazardous Substances, relating to liability for or costs of other
actual or threatened danger to human health or the environment caused by
Hazardous Substances. The term “Environmental Law” includes, but is not limited
to, the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including, but
not limited to, Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health Act
(as such law relates to environmental matters or Hazardous Substances only); the
Federal Water Pollution Control Act; the Federal Insecticide, Fungicide and
Rodenticide Act; the Endangered Species Act (as such law relates to
environmental matters or Hazardous Substances only); the National Environmental
Policy Act; and the River and Harbors Appropriation Act (as such law relates to
environmental matters or Hazardous Substances only). The term “Environmental
Law” also includes, but is not limited to, any present and future federal, state
and local laws, statutes ordinances, rules, regulations and the like, as well as
common law: conditioning transfer of property upon a negative declaration or
other approval of a governmental authority of the environmental condition of the
Property; requiring notification or disclosure of Releases of Hazardous
Substances or other environmental condition of the Property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property; imposing conditions or requirements in connection
with permits or other authorization for lawful activity; relating to Hazardous
Substances related to the Property; and relating to wrongful death, personal
injury, or property or other damage in connection with any Hazardous Substances.
“Hazardous Substances” shall mean any and all substances (whether solid, liquid
or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under any present or future
Environmental Laws, including, but not limited to, petroleum and petroleum
products, asbestos and asbestos-containing materials, polychlorinated biphenyls,
lead, radon, radioactive materials, flammables and explosives, but excluding
substances of kinds and in amounts ordinarily and customarily used or stored

USActive 32930864.10    -5-

--------------------------------------------------------------------------------



in similar properties for the purposes of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.
“Indemnified Parties” shall mean Indemnitee, any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan as
well as the respective directors, officers, shareholders, partners, employees,
agents, servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including, but not limited to, any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan
or the Property, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Indemnitee’s assets and business).
“Legal Action” shall mean any claim, suit or proceeding, whether administrative
or judicial in nature.
“Losses” shall mean any actual losses, damages (but not consequential or
punitive damages), costs, fees, expenses, claims, suits, judgments, awards,
liabilities (including, but not limited to, strict liabilities), obligations,
debts, diminutions in value of the Property caused by any Release of Hazardous
Substances in, on, above, under, from or onto the Property in violation of
Environmental Law or any other violation of Environmental Law, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, litigation costs, reasonable attorneys’ fees, engineers’
fees, environmental consultants’ fees, and investigation costs (including, but
not limited to, costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards.
“Release” shall mean with respect to any Hazardous Substance any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
movement of Hazardous Substances.
“Remediation” shall mean any response, remedial, removal, or corrective action
with respect to Hazardous Substances; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto relating to any Release; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Release in violation of Environmental
Laws.

USActive 32930864.10    -6-

--------------------------------------------------------------------------------



7.    Unimpaired Liability.
The liability of Indemnitor under this Agreement shall in no way be limited or
impaired by, and Indemnitor hereby consents to and agrees to be bound by, any
amendment or modification of the provisions of the Note, the Loan Agreement, the
Mortgage or any other Loan Document to or with Agent and/or the Lenders by
Indemnitor or any Person who succeeds Indemnitor or any Person as owner of the
Property. In addition, the liability of Indemnitor under this Agreement shall in
no way be limited or impaired by (a) any extensions of time for performance
required by the Note, the Loan Agreement, the Mortgage or any of the other Loan
Documents, (b) any sale or transfer of all or part of the Property, (c) except
as provided herein, any exculpatory provision in the Note, the Loan Agreement,
the Mortgage, or any of the other Loan Documents limiting Indemnitee’s recourse
to the Property or to any other security for the Note, or limiting Indemnitee’s
rights to a deficiency judgment against Indemnitor, (d) the accuracy or
inaccuracy of the representations and warranties made by Indemnitor under the
Note, the Loan Agreement, the Mortgage or any of the other Loan Documents or
herein, (e) the release of Indemnitor or any other Person from performance or
observance of any of the agreements, covenants, terms or condition contained in
any of the other Loan Documents by operation of law, Indemnitee’s voluntary act,
or otherwise, (f) the release or substitution in whole or in part of any
security for the Note, or (g) Indemnitee’s failure to record the Mortgage or
file any UCC financing statements (or Indemnitee’s improper recording or filing
of any thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.
8.    Enforcement.
Indemnified Parties may enforce the obligations of Indemnitor without first
resorting to or exhausting any security or collateral or without first having
recourse to the Note, the Loan Agreement, the Mortgage, or any other Loan
Documents or any of the Property, through foreclosure proceedings or otherwise,
provided, however, that nothing herein shall inhibit or prevent Agent, for the
benefit of the Lenders, from suing on the Note, foreclosing, or exercising any
power of sale under, the Mortgage, or exercising any other rights and remedies
thereunder. This Agreement is not collateral or security for the Debt unless
Indemnitee expressly elects in writing to make this Agreement additional
collateral or security for the Debt, which Indemnitee is entitled to do in its
sole and absolute discretion. It is not necessary for an Event of Default to
have occurred pursuant to and as defined in the Mortgage or the Loan Agreement
for Indemnified Parties to exercise their rights pursuant to this Agreement.
Indemnitor is fully and personally liable for the obligations pursuant to this
Agreement and such liability is not limited to the original or amortized
principal balance of the Loan or the value of the Property.
9.    Survival.
(a)    The obligations and liabilities of Indemnitor under this Agreement shall
fully survive indefinitely notwithstanding any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of any power of sale,
or delivery of a deed in lieu of foreclosure of the Mortgage. Notwithstanding
any provisions of this Agreement to the contrary, Indemnitor shall not have any
liability hereunder arising from events or conditions (a) caused or created by
the gross

USActive 32930864.10    -7-

--------------------------------------------------------------------------------



negligence or willful misconduct of any Indemnified Party (as determined by a
final, nonappealable order of a court of competent jurisdiction), or (b) first
existing after the date Indemnitee or any nominee or designee of Indemnitee or a
purchaser at a foreclosure sale takes title to the Property, whether through a
foreclosure sale, an acceptance of a deed-in-lieu thereof or otherwise pursuant
to the exercise of remedies under the Loan Documents (collectively, a
“Foreclosure”); provided, however, subject to Section 9(b) below, that
Indemnitor shall not be released from its indemnification obligations hereunder
arising from events or conditions that existed prior to such Foreclosure or (c)
first existing after a Transfer by Borrower; provided that such Transfer is in
compliance with the Loan Documents, Borrower delivers to Agent an Acceptable
Environmental Report, and as a condition thereto a substitute guarantor and/or
indemnitor acceptable to Agent in its sole and absolute discretion enters into a
replacement Environmental Indemnity Agreement in substantially the same form as
this Agreement.
(b)    Each Indemnitor shall be fully released and discharged from any and all
liability under this Agreement from and after the date (such date, the
“Termination Date”) on which each of the following conditions are satisfied with
respect to such Indemnitor: (A) either a Release Date (as defined below) or the
Repayment Date (as defined below) has occurred, (B) Agent has received an
Acceptable Environmental Report (as defined below) no more than ninety (90) days
prior to the earlier of the Release Date or the Repayment Date, (C) two (2)
years have passed since the date of Agent’s receipt of such Acceptable
Environmental Report, (D) Indemnitor shall have paid to Indemnified Parties all
sums then due under this Agreement, if any, (E) Indemnitor shall not otherwise
be in material default hereunder, and (F) no claims shall be pending or asserted
by an Indemnified Party against Indemnitor in connection with this Agreement.
(c)    As used in this Agreement, the term “Acceptable Environmental Report”
shall mean a Phase I environmental report reasonably acceptable to Agent
reflecting that the Property is free from Hazardous Substances that existed at
the Property on or immediately prior to the Closing Date, as disclosed in the
Environmental Report.
(d)    As used in this Agreement, the term “Release Date” shall mean the earlier
to occur of the following: (i) the completion of a foreclosure sale pursuant to
the Mortgage and a transfer of the Property in connection therewith and (ii)
Agent’s unconditional acceptance of a deed in lieu of foreclosure.
(e)    As used in this Agreement, the term “Repayment Date” shall mean the date
upon which Borrower shall have indefeasibly repaid the Debt in full and each and
every other Obligation to be performed by Borrower has been performed in full
(other than those indemnification obligations or other inchoate obligations
expressly stated to survive the repayment of the Debt).
10.    Interest.
Any amounts payable to any Indemnified Parties under this Agreement shall become
immediately due and payable on demand and, if not paid within ten (10) days of
such demand therefor, shall bear interest at the Default Rate.

USActive 32930864.10    -8-

--------------------------------------------------------------------------------



11.    Waivers.
(a)    Indemnitor hereby waives (i) any right or claim of right to cause a
marshaling of Indemnitor’s assets or to cause Indemnitee or other Indemnified
Parties to proceed against any of the security for the Loan before proceeding
under this Agreement against Indemnitor; (ii) and relinquishes all rights and
remedies accorded by applicable law to indemnitors or guarantors, except any
rights of subrogation which Indemnitor may have, provided that the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Indemnitee or other
Indemnified Parties; (iii) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or other Indemnified Parties; (iv) notice of acceptance
hereof and of any action taken or omitted in reliance hereon; (v) except to the
extent expressly required in this Agreement or any other Loan Document,
presentment for payment, demand of payment, protest or notice of nonpayment or
failure to perform or observe, or other proof, or notice or demand; and (vi) all
homestead exemption rights against the obligations hereunder and the benefits of
any statutes of limitations or repose. Notwithstanding anything to the contrary
contained herein, Indemnitor hereby agrees to postpone the exercise of any
rights of subrogation with respect to any collateral securing the Loan until the
Loan shall have been paid in full.
(b)    INDEMNITOR AND, BY ITS ACCEPTANCE HEREOF, INDEMNITEE, EACH HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE
APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE, THE MORTGAGE, THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTIES IN
CONNECTION THEREWITH.
12.    Subrogation.
Indemnitor shall take any and all reasonable actions, including institution of
legal action against third parties, necessary or appropriate to obtain
reimbursement, payment or compensation from such Persons responsible for the
presence of any Hazardous Substances at, in, on, under or near the Property or
otherwise obligated by law to bear the cost. Indemnified Parties shall be and
hereby are subrogated to all of Indemnitor’s rights now or hereafter in such
claims.
13.    Indemnitor’s Representations and Warranties. Indemnitor represents and
warrants that:
(a)    it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite action has been taken by

USActive 32930864.10    -9-

--------------------------------------------------------------------------------



Indemnitor to make this Agreement valid and binding upon Indemnitor, enforceable
in accordance with its terms;
(b)    its execution of, and compliance with, this Agreement is in the ordinary
course of business of Indemnitor and will not result in the breach of any term
or provision of the charter, by-laws, partnership or trust agreement, or other
governing instrument of Indemnitor or result in the breach of any term or
provision of, or conflict with or constitute a default under, or result in the
acceleration of any obligation under, any agreement, indenture or loan or credit
agreement or other instrument to which Indemnitor or the Property is subject, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Indemnitor or the Property is subject;
(c)    to Indemnitor’s knowledge, there is no action, suit, proceeding or
investigation pending or threatened in writing against it which, either in any
one instance or in the aggregate, if adversely determined against Indemnitor,
could reasonably be expected to result in any material adverse change in the
business, operations, financial condition, properties or assets of Indemnitor,
or in any material impairment of the right or ability of Indemnitor to carry on
its business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;
(d)    it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;
(e)    to Indemnitor’s knowledge, no approval, authorization, order, license or
consent of, or registration or filing with, any governmental authority or other
person, and no approval, authorization or consent of any other party is required
in connection with Indemnitor’s execution and performance of this Agreement; and
(f)    this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof.
14.    No Waiver.
No delay by any Indemnified Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver of any such privilege, power or
right.
15.    Notice of Legal Actions.
Each party hereto shall, within five (5) business days of receipt thereof, give
written notice to the other party hereto of (a) any written notice, written
advice or other written communication from any Governmental Authority or any
source whatsoever with respect to Hazardous Substances on, from or affecting the
Property, and (b) any legal action brought against such party or related to the
Property, with respect to which Indemnitor may have liability under this
Agreement. Such notice shall comply with the provisions of Section 18 hereof.

USActive 32930864.10    -10-

--------------------------------------------------------------------------------



16.    Examination of Books and Records.
Indemnitor shall keep and maintain detailed, complete and accurate books,
records and accounts reflecting all items of income and expense of Indemnitor in
connection with the Property and the results of the operation thereof; and, upon
the request of Agent, to make such books, records and accounts available to
Agent for inspection or independent audit at reasonable times upon reasonable
advance notice to Indemnitor. Any independent audit conducted hereunder shall be
at Agent’s expense unless such audit shall uncover a material error in
statements previously delivered to Agent, in which case Indemnitor shall pay all
reasonable costs related thereto. The provisions of Section 10.32 of the Loan
Agreement are hereby incorporated by reference into this Agreement to the same
extent and with the same force as if fully set forth herein.
17.    Intentionally Omitted.
18.    Notices.
All notices or other written communications hereunder shall be made in
accordance with Section 10.6 of the Loan Agreement.
19.    Counterparts.
This Agreement may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single Agreement.
20.    No Oral Change.
This Agreement, and any provisions hereof, may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Indemnitor or any Indemnified Party, but only by an agreement
in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.
21.    Headings, Etc.
The headings and captions of various paragraphs of this Agreement are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.
22.    Number and Gender/Successors and Assigns.
All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the Person or
Persons referred to may require. Without limiting the effect of specific
references in any provision of this Agreement, the term “Indemnitor” shall be
deemed to refer to each and every Person comprising Indemnitor from time to
time, jointly and severally, and to include the heirs, executors,
administrators, legal representatives, successors and assigns of each such
Person. Without limiting the generality of the foregoing, the term “Indemnitor”
as used herein shall include any new or successor corporation,

USActive 32930864.10    -11-

--------------------------------------------------------------------------------



association, partnership (general or limited), limited liability company joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of any Person
comprising Indemnitor from time to time or any interest in such Person. All such
Persons shall be bound by the provisions of this Agreement, provided that no
obligation of Indemnitor may be assigned except in accordance with the Loan
Agreement or with the written consent of Indemnitee. Each reference herein to
Indemnitee shall be deemed to include its successors and assigns. This Agreement
shall inure to the benefit of Indemnified Parties and their respective
successors and assigns until terminated as provided herein; provided, however,
this Agreement shall not inure to any third party purchaser of the Property,
including any third party which purchases the Property from Lenders or their
nominee, it being agreed that no Indemnitor shall have liability hereunder to
such third party.
23.    Release of Liability.
Any one or more parties liable upon or in respect of this Agreement may be
released without affecting the liability of any party not so released.
24.    Rights Cumulative.
The rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies which Indemnitee has under the Note, the Mortgage, the Loan
Agreement or the other Loan Documents or would otherwise have at law or in
equity.
25.    Inapplicable Provisions.
If any term, condition or covenant of this Agreement shall be held to be
invalid, illegal or unenforceable in any respect, this Agreement shall be
construed without such provision.

USActive 32930864.10    -12-

--------------------------------------------------------------------------------



26.    Governing Law. (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW
YORK, AND MADE BY INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO
THE PROPERTY SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. INDEMNITOR DOES HEREBY DESIGNATE AND APPOINT:
Corporation Service Company
80 State Street
Albany, New York 12207

USActive 32930864.10    -13-

--------------------------------------------------------------------------------



AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AUTHORIZED AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. INDEMNITOR (I) SHALL GIVE
PROMPT NOTICE TO AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AUTHORIZED AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.
27.    Entire Agreement.
The Note, the Loan Agreement, this Agreement and the other Loan Documents
constitute the entire understanding and agreement between Indemnitor and
Indemnitee with respect to the transactions arising in connection with the Debt
and supersede all prior written or oral understandings and agreements between
Indemnitor and Indemnitee with respect thereto.
28.    Miscellaneous.
(a)    Wherever pursuant to this Agreement (i) Indemnitee exercises any right
given to it to approve or disapprove, (ii) any arrangement or term is to be
satisfactory to Indemnitee, or (iii) any other decision or determination is to
be made by Indemnitee, the decision of Indemnitee to approve or disapprove, all
decisions that arrangements or terms are satisfactory or not satisfactory and
all other decisions and determinations made by Indemnitee, shall be in the sole
and absolute discretion of Indemnitee and shall be final and conclusive, except
as may be otherwise expressly and specifically provided herein.
(b)    Wherever pursuant to this Agreement it is provided that Indemnitor pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable out-of-pocket legal fees and disbursements of Indemnitee.
(c)    Joint and Several Liability. If Indemnitor consists of more than one
person, all representations, warranties, covenants, obligations and liabilities
of each such person hereunder shall be joint and several. A default hereunder by
any such person shall be deemed a default by all such persons and Indemnitor.

USActive 32930864.10    -14-

--------------------------------------------------------------------------------



29.    State Specific Provisions.
(a)    In the event of any inconsistencies between the terms and conditions of
this Section 29 and the other terms and conditions of this Agreement, the terms
and conditions of Section 29 shall control and be binding.
30.    Exculpation. The provisions of Section 10.24 of the Loan Agreement are
hereby incorporated by reference into this Agreement to the same extent and with
the same force as if fully set forth herein.
[NO FURTHER TEXT ON THIS PAGE]





USActive 32930864.10    -15-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.
INDEMNITOR:
1334 YORK, LLC, a Delaware limited liability company
By:_/s/ Michael L. Gillis______________
Name: Michael L. Gillis
Title: Vice President and Assistant Treasurer
SOTHEBY’S
By:_/s/ Michael L. Gillis______________
Name: Michael L. Gillis
Title: Senior Vice President and Treasurer










EXHIBIT A
DESCRIPTION OF PROPERTY


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:
BEGINNING at the corner formed by the intersection of the Easterly side of York
Avenue (Formerly Avenue A) and the Southerly side of 72nd Street (East 72nd
Street);
RUNNING THENCE in a Southerly direction along the Easterly side of York Avenue,
204 feet 4 inches to the corner formed by the intersection of the Easterly side
of York Avenue and the Northerly side of 71st Street (East 71st Street);
THENCE in an Easterly direction along the Northerly side of 71st Street, 198
feet;
THENCE in a Northerly direction and parallel with York Avenue, 204 feet 4 inches
to the Southerly side of 72nd Street;
THENCE in a Westerly direction along the Southerly side of 72nd Street, 198 feet
to the point or place of BEGINNING.









USActive 32930864.10